                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                          Case No. 19-cv-839-pp

APPROXIMATELY $515,330.76 IN
U.S. CURRENCY FROM BANK OF
AMERICA ACCOUNT ENDING IN 7657,

                    Defendant.


 ORDER DENYING WITHOUT PREJUDICE THE PLAINTIFF’S MOTION FOR
DEFAULT JUDGMENT (DKT. NO. 9), CONSTRUING CLAIMANT’S REQUEST
AS MOTION TO EXTEND DEADLINE FOR HER TO FILE ANSWER (DKT. NO.
  6) AND ORDERING CLAIMANT TO FILE ANSWER BY JANUARY 3, 2020


      On June 5, 2019, the United States of America filed for civil in rem

forfeiture against approximately $515,330.76 in U.S. currency from a Bank of

America account ending in 7657 and held in the name of Holie Houghtaling.

Dkt. No. 1 at 1–2. On October 15, 2019, the government filed a motion for

default judgment and attached a certified mail receipt asserting that

Houghtaling signed for and accepted the complaint on June 15, 2019. Dkt. No.

9 at ¶5. The plaintiff asserts that the documents Houghtaling accepted on June

15 informed her that she had to file a claim within thirty-five days (by July 20,

2019 or so) and that she had to file an answer within twenty-one days after

filing her claim. Id. at ¶6.




                                        1
        Less than a month later, on July 11, 2019, Houghtaling filed a claim and

a motion for extension of time to “get more proof” that $30,000 of the disputed

assets belong to her. Dkt. No. 6. The court has not yet ruled on that request,

but Houghtaling’s answer was due twenty-one days later—by about August 1,

2019.

        On October 15, 2019, the plaintiff asked the clerk to enter default. Dkt.

No. 8. The clerk did so that same day. The plaintiff also filed its motion for

default judgment on October 15, 2019. Dkt. No. 9. The motion states that the

plaintiff waited about a week after the deadline for the answer had passed,

then sent Hougtaling a letter by certified mail telling her that if she didn’t

answer by August 30, 2019, the plaintiff would move for default judgment. Id.

at ¶9. The plaintiff says that the certified mail receipt shows that Houghtaling

accepted the letter around August 13, 2019. Id. at ¶10; Dkt. No. 9-2.

        The plaintiff’s motion makes no mention of the fact that Houghtaling filed

a claim, and asked for an extension of time to “try to get you more proof.” Dkt.

No. 6. Houghtaling doesn’t appear to be represented by a lawyer; she seems to

have written her claim and request for extension of time herself. She also says

in the request that she is a victim and that “the retirement funds are all that

[she] has to live off of,” and she asks for her $30,000 to be returned to her. Id.

        The court understands that the plaintiff’s August 8, 2019 letter advised

Houghtaling that she needed to file an answer by August 30, 2019 in order to

avoid the plaintiff filing a motion for default judgment. Dkt. No. 9-1. But it is

possible—maybe even likely—that Houghtaling thought she’d asked this court

                                         2
for more time to answer, and that she has been waiting on this court to give

her that time.

      The court will deny without prejudice the plaintiff’s motion for default

judgment. The court will construe Houghtaling’s request as a motion to extend

the deadline for her to file an answer, and will give her a deadline of January 3,

2020 by which to do so. The court advises Houghtaling that an “answer” is a

response to the allegations in the complaint (a copy of which the court is

including with this order). If Houghtaling wants to challenge the government’s

attempt to forfeit the money, she will need to file an answer disputing the

allegations in the complaint, and she must file it by the January 3, 2020

deadline. The court understands that Houghtaling doesn’t have a lawyer (or

didn’t at the time she filed her claim), and that forfeiture law is confusing to a

layperson. But even non-lawyers must abide by court rules and deadlines. See

Nowak v. Transportation Joint Agreement of Cmty. Consol. Sch. Dist. No. 47,

255 F. App’x 85, 87 (7th Cir. 2007) (“A district court may insist upon strict

adherence to its local rules even from a pro se litigant.”).

      If Houghtaling does not file an answer in time for the court to receive it

by the end of the day on January 3, 2020, the plaintiff may renew its motion

for default judgment, and the court likely will grant it.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion for

default judgment. Dkt. No. 9.




                                         3
      The court CONSTRUES Holie Houghtaling’s pleading filed on July 11,

2019 as a motion for an extension of time to file her answer and GRANTS the

motion for an extension of time. Dkt. No. 6.

      The court ORDERS that the deadline for claimant Houghtaling to file an

answer is EXTENDED to the end of the day on January 3, 2020.

      Dated in Milwaukee, Wisconsin this 3rd day of December, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       4
